Gray, C. J.
The writing, signed by the former owner of the land flowed, bound him personally, as a release of his own claim for pecuniary damages. Seymour v. Carter, 2 Met. 520. Smith v. Goulding, 6 Cush. 154. But it could not bind the land, nor estop subsequent grantees of the land to recover damages for the flowing thereof in the future, because it was not under seal. Fitch v. Seymour, 9 Met. 462. Stevens v. Stevens, 11 Met. 251. Craig v. Lewis, 110 Mass. 377. Snow v. Moses, 53 Maine, 546. Acording to the terms of the report the verdict for the respond ent must be set aside, and a

Verdict entered for the complainant.